Stsphon E, Barnes
Ro8s M. Cgllino



Flichard J. Barn63
                                              (kXIIne
                                  Case 1:19-cv-06471-VSB Document 89

                                                  ArroRNEYs
                                                                       I B&mtes*
                                                                  88 Filed 07/07/20
                                                                           07/02/20 Page 1 of 2

                                                                               Ar Lnw
                                                                                                                                          [,!ark B. Hudoba
                                                                                                                                                 Ll33 F. King
                                                                                                                                            Patdck A. Uttl€
                                                                                                                                          John W Loon€y
                                                                                                                                     Mlcha6lJ. Lov6cchlo
OsniE J. Bastible                                                                                                                           William J, Loyd
Kaihl66n E. Boatty                            The Graybar Building, 420 Lexington Avenue, Suite 2140                                       Br€t! L, [4an3k6
Al€x BougBnim                                              New York, New York 10170                                                    John C. Murrett, Jr
Dylan J. Br6nnan                                                                                                                    Michael P. Napolltano
DanielJ, Caffr.y                                                                                                                     Joshua C. Olmstsad
Joseph J, Capgtola                                              Tel: (800) 888-8888                                                       Alexander Paln€
Scott D. Cadton                                                 Fax]. 1877\ 227-AO2O                                                   Rob€rt J. Psrasins
Stephen C. Clocca                                           www.CellinoandBarnes.com                                                 Joshua B. Sandberg
Robert J. Cippitelli                                                                                                                         Sean L. Sasso
                                                                                                                                        Robert J. SchEck
                                                                                                                                              Robert Ssigal
Christopher D. D'Amato                                                                                                                     John H. Shields
                                                                                                                                       David E. Silv€rman
                                                                                                                                       Allan M. Silverstein
Jordan S. Finkelstein                                                                  July   2,2020                                Erica B. Tannenbaum
                                                                                                                                 Princess M. Tate-Eutriss
Brian A. Goldstein, Nl.O., J.D.                                                                                                  Chnstoph6rJ. Trochiano
lgorGrichanik                                                        VIA ECF                                                                Joe A. Vaqu€z
G€orge R. Gddelli                                                                                                                            Foben L. Voltz
                                                                                                                                       MichaelJ. Williams
            Honorable Vernon S' Broderick, United States District Judge                                                                      K. John Wright

";;ffi      United States District Court
JohnE.Lav-€rrs
                                                                                                                                     David C. Zimnerman

                                                                                                                                        Daryl P. Ciamb€lla
ir#Bldi,-i- Southern District of New York                                                                                          Chief Operating Officer
            Thurgood Marshall United States Courthouse                                                                                    Scott K. Bohnng
            40 Foley Square, Room 415                                                                                                          't970 - 2012

            NewYork, NewYork 10007                                                                                                             1973 - 2016
                                                                                                               7/7/2020
                       Re:           Request for Adjournment                                     The deadline to file a joint letter and proposed case
                                     Clarke v. Marketaxess Corporation et al.                    management plan is adjourned sin die.
                                     Docket No.: 1 :19-cv-06471

                       Dear Judge Broderick:

                             The undersigned represents the plaintiff in the above-captioned matter. The
                       undersigned has conferred with the aftorneys for all parties to this action eicept for
                       MSDI [LC, FAST FLEET JFK, individually and doing business as FAST FLEET
                       SYSTEMS, lNC., WARREN BAINBRIDGE, and NICA, lNC. The reason is no answer'
                       appearance, motion, or communication has been received on behalf of MSDI LLC,
                       FAST FLEET JFK, individually and doing business as FAST FLEET SYSTEMS' lNC.'
                       WARREN BAINBRIDGE, or NICA, lNC. Written notice of their default will be
                       transmitted shortly.

                             All counsel who are involved in the case at this time respectfully submit this joint
                       request for an adiournment of the July 2, 2020 deadline for the submission of the letter,
                       case management plan, and scheduling order.

                             Counsel for SMOOTH OPERATORS SERVICES LLC, individually and doing
                       business as FAST FLEET - JFK has agreed to extend the time to oppose its pending
                       motion to dismiss to July 27,2020.

                           Counsel for FISHER-PARK LANE OWNER LLC and FISHER BROTHERS
                       MANAGEMENT CO. LLC has requested an extension of time to answer to July 27,
                       2020.




                                              Offices in Buffalo, Fochester, Long lsland, and Manhattan
                                                                    (8oo) 888-8888
          Case 1:19-cv-06471-VSB Document 89
                                          88 Filed 07/07/20
                                                   07/02/20 Page 2 of 2




        ln order to allow reasonable time (a.) to address the default of MSDI LLC, FAST
FLEET JFK, individually and doing business as FAST FLEET SYSTEMS, lNC.,
WARREN BAINBRIDGE, and NICA, lNC., (b.) for briefing and submission of the motion,
and (c) for inclusion of counsel for any other answering parties, we request that the
deadline be extended to September 29,2020. There are no other scheduled dates that
will be affected. The initial pretrial conference was discontinued by order dated April 29,
2020, in light of the public health crisis.

      We thank the court for its consideration of these issues and our request.

                                                Very truly yours,



                                                Kathleen E. Beatty
                                                (212) 804-7400 x541

KEB:keb
